t c memo united_states tax_court michael e and nancy hentges petitioners v commissioner of internal revenue respondent docket no filed date james a hogue and james o goodwin for petitioners william f castor for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a b and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in federal_income_tax and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for petitioners' tax_year after a concession by petitioners the issues for decision are whether petitioners properly substantiated certain trade_or_business_expenses under sec_274 and whether petitioners are liable for the penalty under sec_6662 for a substantial_understatement of tax under sec_6662 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners were legal residents of tulsa oklahoma during the year in question michael e hentges petitioner was primarily engaged in the sale of insurance and securities and to some extent engaged in estate_planning and financial consultation he has been in such business since many of his clients were located in various states petitioner made frequent business trips to contact and solicit new clients and virtually all of his travel was by private plane which he rented for local transportation petitioner owned a mercedes automobile that he used exclusively in his business at trial petitioners conceded an adjustment in the notice_of_deficiency for their failure to report as income on their return an ira distribution of dollar_figure petitioners also conceded the 10-percent additional tax under sec_72 for the early distribution of the ira for the year a portion of petitioner's income from his activities was paid to him as a salary that amount dollar_figure was reflected by a form_w-2 and petitioners reported that amount as salary and wage income on page of their federal_income_tax return another portion of petitioner's business was considered as a self-employed trade_or_business activity and to reflect that activity petitioners reported their income and expenses on a schedule c of their return for petitioners reported gross_receipts from this activity of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure with respect to the self-employed activity respondent in the notice_of_deficiency allowed dollar_figure of the claimed expenses and disallowed dollar_figure of the claimed expenses the disallowed expenses have been classified into three groups and consist of the following expenses relating to a mercedes automobile car expenses dollar_figure depreciation big_number insurance big_number repairs big_number dollar_figure airplane rental including rent piloting and fuel expenses big_number with respect to the mercedes automobile petitioners elected to claim deductions for the actual expenses_incurred in operating the vehicle in lieu of the standard mileage rate of cents per mile allowable for under revproc_92_104 1992_2_cb_583 travel meals entertainment travel big_number meals entertainment big_number big_number total disallowed expenses dollar_figure the stated reason for disallowance of these expenses is that the expenses were not substantiated pursuant to sec_274 petitioners challenge that determination with respect to the airplane since petitioner was not a licensed pilot during he was required to engage the services of a licensed pilot on the trips he made in connection with his business petitioner however was also taking flying lessons during and on several of his business trips petitioner engaged his flight instructor as the pilot each such flight however qualified as a training lesson for petitioner the bill submitted by the pilot for each of these trips identifies the charge as a fee for flight instruction petitioner maintains however that such charges were no higher than the costs of a regular pilot at the same time petitioner argues each such trip contributed to his training for insofar as any of the dollar_figure of expenses at issue may be attributable to petitioner's activity as an employee rather than as a self-employed_individual respondent conceded at trial that petitioner qualified as an employee under sec_3121 as a full-time_life_insurance_salesman therefore any expenses allocable to petitioner's income as an employee would not be subject_to the 2-percent limitation of sec_67 thus such expenses would be treated in the same manner as petitioner's self-employed activity expenses qualification for a pilot's license which he subsequently obtained the dollar_figure shown above therefore includes the pilot instructor fees just described the mercedes automobile referred to above was used exclusively in petitioner's business activity as petitioners owned another vehicle a jeep cherokee which they used for personal purposes with respect to the record keeping for all of the expenses at issue the only log petitioner maintained with respect to the airplane was the log required by the federal aviation administration the faa petitioner stored this log in his flight bag along with receipts incurred in connection with operation of the airplane sometime during the flight bag was stolen and neither the bag nor its contents were ever recovered under faa regulations petitioner was required to reconstruct his flight log and the information from the reconstructed log is what petitioner relies on here for substantiation of the expenses claimed in connection with the airplane to reconstruct the expenses for operation of the aircraft for the period prior to the theft petitioner simply averaged the expenses he thereafter incurred and claims those the log itself was not introduced into evidence although petitioner submitted a reconstruction of travel expense log which presumably contains the same information that the faa log contains however the document introduced into evidence covers the entire year even though petitioner testified that the faa log was reconstructed only up to the date of the loss of the original log averaged expenses as his substantiation for the portion of preceding the theft as to the mercedes automobile petitioner did not maintain nor did he prepare for use at trial a log chronicling his business use of the automobile during petitioner maintains that since the car was used exclusively for business purposes a log was not necessary with respect to the meals and entertainment_expenses petitioner did not maintain a contemporaneous log for such expenses although he offered into evidence at trial a stack of receipts in substantiation of these expenses he also submitted a three-page listing of the dates location person seen matters discussed and the amounts for each event this document is also entitled reconstruction of meals entertainment log petitioner explained that the amounts shown were not a complete listing because his practice was to keep receipts on his person and every week or so he would enter the transactions on the court notes that in arguing that this vehicle was used exclusively for business petitioner did not address at trial whether the car was also used for commuting to and from his place of business and whether petitioner considered such use as business use from the evidence adduced at trial it is likely that petitioner may have used the mercedes for commuting because petitioners had one other vehicle and since mrs hentges was gainfully_employed during the probability appears to be that she used the other vehicle for her commuting and petitioner used the mercedes for his commuting the use of a vehicle for commuting to and from work is a personal_use and the expense related thereto is rendered nondeductible by sec_263 his computer some of these receipts he acknowledged were lost in the washing of his clothes he asserted he made no claim for such lost receipts on his return all taxpayers are required to keep records to enable the commissioner to determine their correct_tax liability sec_6001 43_tc_824 deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 292_us_435 this includes substantiation of the deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir all of the expenses at issue here to be deductible must meet the substantiation requirements of sec_274 the parties do not dispute that sec_274 provides generally that no deduction shall be allowed for any travel expense incurred while away from home or for any item with respect to an activity that is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement or recreation c the business_purpose of the expense and d the business relationship to the taxpayer of the persons entertained under the regulations to meet the adequate_records requirement of sec_274 a taxpayer shall maintain an account book diary statement of expense or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5 income_tax regs emphasis added the elements to be proven with respect to each travel expense are the amount time place and business_purpose of the travel sec_1_274-5 income_tax regs similarly the elements to be proven with respect to entertainment_expenses are the amount time place business_purpose and the business relationship of the person or persons entertained sec_1 b income_tax regs the record-keeping requirements of sec_274 contemplate that a record made at or near the time of the expenditure supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall sec_1_274-5 income_tax regs the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5 income_tax regs similarly with respect to local transportation_expenses sec_274 was amended effective for taxable years beginning after date to include the same substantiation requirement for expenses claimed with respect to the use of listed_property as defined and described in sec_280f see sec_274 listed_property includes among others any passenger_automobile or any other_property used as a means of transportation sec_280f and ii an airplane of course is considered to be listed_property sec_1_280f-6t b temporary income_tax regs fed reg date the substantiation requirements of sec_274 with respect to expenses for travel away from home meals entertainment and expenses relating to the use of listed_property effectively preclude this court from the use or application of the cohan_rule 39_f2d_540 2d cir in allowing deductions for expenses where the court is satisfied from the record that expenses have been incurred but the taxpayer has not adequately substantiated the amount of such expenses unless the stringent substantiation requirements are met for those categories of expenses covered by sec_274 this court has no choice but to disallow such expenses petitioners correctly argue that because petitioner's records as to the airplane were stolen which was a circumstance beyond his control there are relief provisions in the regulations that allow a taxpayer to reconstruct his records citing sec_1_274-5t and temporary income_tax regs fed reg date the court notes however that petitioner's records were lost through theft for only a portion of the year at issue and only the airplane faa log and some of the receipts relating to the airplane were so lost petitioner suffered no such loss of records with respect to the other expenses at issue nor were such records lost as to the airplane for the remainder of the court therefore considers whether the records petitioner submitted that were not lost and therefore were not reconstructed pass muster under sec_274 the records submitted do not satisfy the record-keeping requirements of sec_274 for several reasons most notably petitioner did not maintain a contemporaneous record of the expenses at or near the time they were incurred perhaps the most important element of the record-keeping requirement is the contemporaneous maintenance of a log chronicling each event in which an expense is incurred and corroborating that expense with receipts or other documents evidencing that the expense was incurred the documentation submitted by petitioner fails to satisfy this requisite although petitioner submitted numerous cash and credit card receipts most of these receipts bear no information tying the receipt to an event or an expense the reconstructed logs provide very little information to satisfy what sec_274 and the regulations require with respect to the airplane virtually all of the receipts for payment of the pilot are specified to be for flight instructions rather than for pilot services petitioners did not contend that expenses for petitioner's flight training were deductible expenses but contended that such expenses were incurred during a trade_or_business activity however the logs petitioners submitted into evidence and some of the receipts contradict petitioners' claim that expenses for the flight instructor were claimed only in connection with flights involving petitioner's business for example included in petitioner's documentation is a receipt dated date in the amount of dollar_figure from petitioner's flight instructor the travel log submitted into evidence does not reflect any business travel involving use of the airplane on date moreover the meals entertainment log offered into evidence shows that petitioner had a meal on date at chili's restaurant with a rusty hargrove while the location of this restaurant is not indicated it appears to the court that this restaurant was probably a local restaurant petitioner's presence in tulsa oklahoma that day contradicts his claim that he was on business travel that day in the airplane there are several other similar instances of contradictions in petitioner's records in addition to the foregoing example that particular example the court notes did not involve records that were lost the court concludes on this record that for the period during as to which petitioner's records were not stolen such records fail to satisfy the substantiation requirements of sec_274 in addition there is no evidence that his record keeping was more complete or adequate for the period before the theft in a f management corp v commissioner tcmemo_1984_585 this court stated this exception to the general substantiation requirements is available where the taxpayer once had adequate_records which were destroyed by a casualty beyond the taxpayer's control and the exception permits the taxpayer to substantiate a deduction by reasonable reconstruction of his expenditures none of the documents submitted into evidence met all of the elements of sec_274 nor did the taxpayer's testimony indicate that any of the materials that were destroyed contained this information consequently we will not permit petitioners to attempt to reconstruct a f's records without satisfying each element of sec_274 in bacon v commissioner tcmemo_1989_90 this court found that a taxpayer failed to make an adequate reconstruction of destroyed records where such records did not initially contain sufficient information to satisfy the substantiation requirements of sec_274 counsel for petitioner at trial agreed that the log maintained by petitioner required by the faa would not have included all the information necessary to satisfy the requirements of sec_274 petitioner admittedly did not maintain any other log on the use of the airplane we find that petitioner's reconstruction of the destroyed records is not reasonable or adequate in the circumstances to come within the lost records exception of the regulations with respect to the mercedes automobile the court rejects petitioner's contention that a log was not necessary for that vehicle because it was used exclusively in his business as noted earlier a contemporaneously prepared log for that vehicle would have disproved any personal_use of the vehicle and most importantly would have established the business purposes for which the car was being used the court therefore sustains respondent on all of the expenses at issue respondent determined that petitioners were liable for the penalty under sec_6662 for a substantial_understatement of tax under sec_6662 sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies there is a substantial_understatement of tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebates sec_6662 sec_6662 provides that the amount of the understatement shall be reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for the treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is reasonable basis for such treatment petitioners did not establish that any of the exonerating provisions of sec_6662 or sec_6664 would apply to reduce the amount of or extinguish the existence of a substantial_understatement_of_income_tax for moreover petitioners conceded the underpayment_of_tax attributable to their failure to report the ira distribution on their return respondent therefore is sustained on the sec_6662 penalty decision will be entered for respondent
